Citation Nr: 0124382	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-05 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

The appellant and T. T.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had recognized service with the Philippine Scouts 
from July 1946 to April 1949.  His death occurred in November 
1997.  The appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision in 
which the RO denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement in December 1999 
along with a local Board hearing request, and a statement of 
the case (SOC) was issued in the same month.  The appellant 
filed a substantive appeal in January 2000.  After receiving 
additional pertinent evidence concerning the issue of service 
connection for the cause of the veteran's death, the RO 
issued a supplemental SOC (SSOC) in May 2000.  In June 2001, 
a hearing was held in Manila, Republic of the Philippines, 
before the undersigned, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
1999).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death has been obtained.

2.  The veteran died in November 1997, at age 72, due to an 
immediate cause of stomach cancer.

3.  Medical evidence of a relationship between the deceased 
veteran's stomach cancer and military service has not been 
submitted.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and the Duty to Assist

The Board notes that during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (current 
version at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
Supp. 2001)).  This law sets forth requirements for providing 
a claimant notice of any information, including medical or 
lay evidence, necessary to substantiate his or her claim, and 
obtaining a medical opinion when the record contains 
insufficient medical evidence to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (current version 
at 38 U.S.C.A. §§ 5103, 5103A).  VA has implemented the 
provisions of this law through regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that while the RO the has not considered the 
appellant's claim of entitlement to service connection for 
cause of death under the Veterans Claims Assistance Act of 
2000 law or the implementing VA regulations, there is no 
prejudice to the appellant in making a final determination on 
this claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (Board may address merits of claim not developed by 
the RO if adequate statement of reasons and bases as to why 
the claimant is not prejudiced thereby is provided).  

The Board observes that the appellant was provided adequate 
notice by March 2000 letter issued during the pendency of the 
appeal regarding the evidence needed to substantiate her 
claim.  Such notice was reiterated by virtue of the SOC 
issued in May 2000.  She was specifically informed that there 
was no competent evidence that a disorder of service origin 
caused or contributed to death or was otherwise a significant 
factor in death.  The appellant was specifically invited to 
submit evidence supporting her claim.  During the June 2001 
Board hearing, the appellant stated that the deceased veteran 
was treated in October 1995 and hospitalized at the Santa 
Cruz Provincial Hospital in November 1997 prior to his death.  
However, the appellant has not demonstrated that even if 
these post-service records were obtained, they would show any 
relationship between the veteran's service and his death.  
The appellant did not identify any available substantiating 
evidence not previously associated with the claims folder.  
Therefore, further notice and development pursuant to the 
Veteran's Claims Assistance Act is not warranted.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (current version at 38 38 U.S.C.A. 
§§ 5103, 5103A); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided); Bernard v. Brown, 4 Vet. App. 
384 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

The Board also observes that, in cases where service medical 
records are unavailable through no fault of the appellant, 
there is a "heightened duty" to assist in the development of 
the case, which includes advising the appellant that 
alternate evidence will be considered.  38 U.S.C.A. 
§ 5103A(c)(1) (West Supp. 2001); see O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (where the appellant's service medical records have 
been destroyed or lost, there is a duty to advise the 
appellant to obtain other forms of evidence).  By letter of 
August 1998, the RO notified the appellant that the deceased 
veteran's service medical records were destroyed, and that it 
would attempt to reconstruct the veteran's service medical 
records from other sources.  After an unsuccessful attempt, 
the RO invited the appellant to submit such evidence on her 
own.  The Board is satisfied that the "heightened obligation" 
to assist the appellant in the development of her claim has 
been satisfied.  Id.  Accordingly, the Board will proceed to 
adjudicate the appellant's claim based on the available 
evidence of record.

Factual Background

The veteran's death certificate indicated that he died on 
November [redacted], 1997, from septicemia, with "cancer of the 
stomach" listed as the immediate cause of death.  There is no 
competent evidence of record showing that any other condition 
contributed substantially or materially to such death.  No 
service-connected disabilities were established or claimed 
during the veteran's lifetime.  In February 1998, the 
appellant filed a claim with the RO for service connection 
for the cause of the veteran's death.  The appellant later 
asserted by supportive statements and hearing testimony that 
her husband's fatal stomach cancer was related to peptic 
ulcers treated in-service. 

An April 2000 letter from V. B. Estrada, M.D., stated that 
she treated the deceased veteran "on and off," from 1950 to 
1959, for pulmonary tuberculosis (PTB) and peptic ulcer 
disease.  Dr. Reyes further indicated that treatment records 
could not be provided as all clinical records concerning the 
deceased veteran were destroyed.  During the June 2001 Board 
hearing, the appellant testified that the deceased veteran 
had not seen another physician for his stomach complaints 
until his hospitalization at the Santa Cruz Provincial 
Hospital in November 1997, shortly before his death.  The 
appellant also testified that the deceased veteran was also 
treated by Dr. Raymundo in October 1995.  

Analysis

Pursuant to 38 U.S.C.A. § 1310, dependency and indemnity 
compensation (DIC) is paid to a surviving spouse of a 
qualifying veteran who died from a service-connected 
disability.  See Darby v. Brown, 10 Vet. App. 243, 245 
(1997); Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  A 
veteran's death will be considered service connected where a 
service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2000).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2000).  To be a contributory cause of death, the disability 
must have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c) (2000).  

In the determination of whether a disability is "service-
connected," the following statute and regulations apply.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
active duty.  38 U.S.C.A. § 1110.  Service incurrence or 
aggravation of carcinoma may be presumed if it is manifested 
to a compensable degree within a year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Id.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

Following a complete review of the claims folder, the Board 
finds that service connection for the cause of the veteran's 
death is not warranted.  The evidence of record in this case 
establishes stomach cancer many years post-service and as the 
immediate cause of the veteran's death.  There is no evidence 
showing any relationship between the cancer and the veteran's 
service or a disability of service origin.  The appellant 
stated that a relationship existed between the deceased 
veteran's peptic ulcer complaints while serving in the 
Philippine Scouts and his fatal stomach cancer.  However, 
there is no medical evidence to support this theory.  The 
veteran's service medical records (SMRs) were unavailable; in 
September 1998, the National Personnel Records Center (NPRC) 
informed the RO that the veteran's SMRs might have been lost 
in a 1973 fire that destroyed many service records stored at 
the NPRC.  As discussed above, the medical statements of Dr. 
Estrada detailed only her treatment of peptic ulcer disease 
from 1950 to 1959 and did not provide any evidence pertaining 
to a condition arising in service.  Even presuming 
credibility of the appellant's statements that the veteran 
suffered peptic ulcer disease in-service, there is no medical 
evidence of a link between peptic ulcer disease and the 
deceased veteran's stomach cancer.  The veteran's death 
certificate listed the immediate cause of his death as 
stomach cancer.  The statements of Dr. Estrada are the only 
other pieces of medical evidence, and these statements lacked 
any indication of a nexus between the veteran's peptic ulcer 
disease and the veteran's service or the conditions that 
caused his death. 

Although the appellant stated that a relationship existed 
between the deceased veteran's peptic ulcer complaints in-
service and his stomach cancer, such a lay opinion is not 
adequate to diagnose the deceased veteran's cause of death as 
having originated in service.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (although "the appellant is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms."), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (1998).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

